DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a suction line of the compressor” (claim 5, line 1) is unclear. The recitation renders the claim indefinite because parent claim 1 claims multiple compressors, therefore it is not clear if the suction line from the recitation above refers to a suction line of one of the compressors, or each one of the compressors include the suction line. For examination purposes, the recitation has been examined as --a suction line of one of the compressors--.
The recitation of “wherein a discharge of the compressor” (claims 6 and 7, lines 1 respectively) is unclear. The recitation renders the claim indefinite because parent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zugibe (US 2012/0041608), Hirota (US 6,997,000), Schrader (US 2014/0157821), and further in view of Barrows (US 5,802,860).
Regarding claim 1, Zugibe discloses a refrigeration system (refer to Fig. 7A) comprising:
a main refrigeration circuit including at least a compression stage (including compressor 214) and a condensing stage (including condenser 213) in a high-pressure 
an integrated transfer system (refer to Fig. 7A) in closeable and openable fluid communication at least with the low-pressure side of the main refrigeration circuit (in the instant case, said integrated transfer system comprises valves 210 and 215, and is in communication with the evaporation stage which belongs to the low-pressure side of the main refrigeration circuit), the transfer system including at least one receiver (212), and
valves (refer to outlet valve 210 and inlet valve 215) operable to selectively open the fluid communication between the main refrigeration circuit and the transfer system.
While Zugibe discloses the transfer system in fluid communication with the main refrigeration circuit, Zugibe fails to explicitly disclose a motive force source to displace refrigerant in a liquid state from the low-pressure side of the main refrigeration circuit to the transfer system.
However, Hirota teaches a refrigeration system, comprising a motive force source (8) to displace refrigerant in a liquid state from a low-pressure side of a main refrigeration circuit (in the instant case, displaces refrigerant from an evaporation stage including evaporator 6) to a transfer system (piping where motive force source 8 is located), in order to suck out liquid refrigerant from the bottom of the evaporator (refer to col. 3, lines 62-63).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Zugibe by providing a motive 
While Zugibe as modified discloses the motive force source, Zugibe as modified fails to explicitly disclose wherein the motive force source is operable during a shutdown of a compressor operating the refrigeration cycle in the compressor stage.
However, Schrader further teaches that it is known in the art of refrigeration, to provide a receiver tank purge in a vapor compression system, wherein a motive force source (312) which displaces refrigerant in a liquid state is operable during a shutdown of a compressor operating a refrigeration cycle in a compressor stage (refer to par. 30, lines 15-20), in order to cause the purge of refrigerant (refer to par. 30, lines 4-8).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Zugibe such that the motive force source is operable during a shutdown of a compressor operating the refrigeration cycle in the compressor stage in view of the teachings by Schrader, in order to cause the purge of refrigerant from the low-pressure side of the main refrigeration circuit.
While Zugibe as modified discloses a compressor (214), Zugibe as modified fails to explicitly disclose multiple compressors.
However, Barrows further teaches a refrigeration system, including multiple compressors (12), in order to provide the appropriate refrigerant compression for a particular site (refer to col. 5, lines 42-45).


Regarding claims 2-4, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Zugibe as modified discloses wherein the motive force source includes a pump separate from the compression stage of the main refrigeration circuit (refer to pump 8 as taught by Hirota), but fails to explicitly disclose wherein the motive force source includes a compressor of the compressor stage of the main refrigeration circuit, and also fails to disclose wherein the motive force source includes a compressor dedicated to the integrated transfer system and separate from the compression stage of the main refrigeration circuit.
However, it appears that the refrigeration system of Zugibe would operate equally well with the motive force source being a compressor of the compressor stage of the main refrigeration circuit and would also operate equally well with the motive force source being a compressor dedicated to the integrated transfer system and separate from the compression stage of the main refrigeration circuit. Further, applicant has not disclosed that having the motive force source being a compressor of the compressor stage of the main refrigeration circuit or being a compressor dedicated to the integrated transfer system and separate from the compression stage of the main refrigeration circuit solves any stated problem or is for any particular purpose, indicating simply that the transfer system 20 may also have some motive force source 22 for the refrigerant to 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Zugibe such that the motive force source includes a compressor of the compressor stage of the main refrigeration circuit, or that the motive force source includes a compressor dedicated to the integrated transfer system and separate from the compression stage of the main refrigeration circuit because it appears to be an arbitrary design consideration which fails to patentably distinguish over Zugibe.

Regarding claim 5, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Zugibe as modified discloses wherein a suction line of one of the compressors (214) is connected to an upper portion of the receiver (212) of the integrated transfer system, and a line extends from the main refrigeration circuit to a lower portion of the receiver to draw liquid refrigerant into the receiver (refer to Fig. 7A, and par. 154, lines 4-7, wherein Zugibe claims that in order to add refrigerant, gaseous refrigerant may be returned to the compressor 214 suction, controlled by valve 215, or liquid refrigerant pumped to the evaporator 211; gaseous 

Regarding claim 6, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Zugibe as modified discloses wherein a discharge of one of the compressors (refer to Fig. 7A) is connected to the main refrigeration circuit to push refrigerant into the integrated transfer system (refer to Fig. 7A, wherein the compressor pushes refrigerant within the main refrigeration circuit that eventually is transferred into the integrated transfer system through the low-pressure side).

Regarding claim 7, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Zugibe as modified discloses wherein a discharge of one of the compressors (214) is connected to a heat exchanger (refer to condenser 213) of the integrated transfer system (since said condenser is fluidly connected to said integrated transfer system as can be seen from Fig. 7A) for refrigerant to be condensed before being directed to the receiver.

Regarding claim 8, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Zugibe as modified discloses wherein the 

Regarding claim 9, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Zugibe as modified discloses a controller unit (200 as can be seen from Fig. 7A) for operating the integrated transfer system (in the instant case, valves 210 and 215) to transfer refrigerant into the integrated transfer system.

Regarding claim 10, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Zugibe as modified discloses wherein the controller unit (200) operates the integrated transfer system to transfer refrigerant from the integrated transfer system and back into the main refrigeration circuit (by means of inlet valve 215).

Regarding claim 11, Zugibe discloses a system for transferring a refrigerant from a main refrigeration circuit to a transfer system, comprising:
a processing unit (control 200); and
a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (refer to the abstract and claim 13, pg. 16, lines 1-14, wherein the processor receives a signal and access the memory; said memory configured to store a 
opening a fluid communication between the main refrigeration circuit and the transfer system integrated to the system (by means of the processor opening outlet valve 210 as can be seen from Fig. 7A), and
transferring refrigerant into a receiver (212) in the transfer system.
While Zugibe discloses transferring refrigerant into the receiver in the transfer system, Zugibe fails to explicitly disclose activating a motive force source to draw refrigerant in the liquid state from the main refrigeration circuit to the receiver in the transfer system.
However, Hirota teaches a refrigeration system, comprising a motive force source (8) to draw refrigerant in a liquid state from a main refrigeration circuit (in the instant case, displaces refrigerant from an evaporation stage including evaporator 6) to a transfer system (piping where motive force source 8 is located), in order to suck out liquid refrigerant from the bottom of the evaporator (refer to col. 3, lines 62-63).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Zugibe by providing activating a motive force source as taught by Hirota to draw refrigerant in the liquid state from the main refrigeration circuit to the receiver in the transfer system, in order to help remove the liquid refrigerant from the bottom of the evaporator.

However, Schrader further teaches that it is known in the art of refrigeration, to provide a receiver tank purge in a vapor compression system, wherein a motive force source (312) which displaces refrigerant in a liquid state is operable during a shutdown of a compressor operating a refrigeration cycle in a compressor stage (refer to par. 30, lines 15-20), in order to cause the purge of refrigerant (refer to par. 30, lines 4-8).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Zugibe by providing shutting down the compressor operating a refrigeration cycle in the main refrigeration circuit in view of the teachings by Schrader, in order to cause the purge of refrigerant from the low-pressure side of the main refrigeration circuit.
While Zugibe as modified discloses the compressor (214), Zugibe as modified fails to explicitly disclose multiple compressors.
However, Barrows further teaches a refrigeration system, including multiple compressors (12), in order to provide the appropriate refrigerant compression for a particular site (refer to col. 5, lines 42-45).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Zugibe by providing multiple compressors in view of the teachings by Barrows, in order to provide the appropriate refrigerant compression for a particular site.

Regarding claim 12, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Zugibe as modified discloses wherein opening the fluid communication between the main refrigeration circuit and the transfer system includes opening a fluid communication between a low-pressure side (through evaporator 211) of the main refrigeration circuit and the transfer system, to draw liquid refrigerant (through valve 210) from the low pressure side of the main refrigeration circuit to the receiver (212) in the transfer system.

Regarding claim 13, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Zugibe as modified discloses wherein opening a fluid communication between a low-pressure side of the main refrigeration circuit (through evaporator 211) and the transfer system includes opening (and capable of opening) the fluid communication (through outlet valve 210) with the low-pressure side first.

Regarding claim 14, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Zugibe as modified discloses wherein opening the fluid communication between the low-pressure side and/or the high-pressure of the main refrigeration circuit and the transfer system includes opening the fluid communication between the low-pressure side and/or the high-pressure after liquid the refrigerant in the liquid state has been drawn (through outlet valve 210) to draw gaseous refrigerant into the transfer system (when opening inlet valve 215).

Regarding claims 15-17, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Zugibe as modified discloses wherein activating a motive force source includes activing a pump (refer to pump 8 as taught by Hirota), but fails to explicitly disclose wherein activating the motive force source includes activing a compressor and fails to disclose wherein activating the compressor includes activing a compressor separate from the main refrigeration circuit.
However, it appears that the refrigeration system of Zugibe would operate equally well with activating the motive force source includes activing a compressor or with activating the compressor includes activing a compressor separate from the main refrigeration circuit. Further, applicant has not disclosed that activating the motive force source includes activing a compressor or with activating the compressor includes activing a compressor separate from the main refrigeration circuit solves any stated problem or is for any particular purpose, indicating simply that the transfer system 20 may also have some motive force source 22 for the refrigerant to be drawn into the transfer system 20, although the motive force could be provided by the compression stage 11 of the main refrigeration circuit 10A as well, or other pumps of the system. However, as the transfer operation may occur in leakage conditions, it may be desired that the motive force be provided by components dedicated to the transfer system 20. This is generally shown in FIG. 1 as pumping stage 22, with the pumping stage 22 implemented for example by one or more compressors and/or by one or more pumps.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Zugibe such that activating the motive force source includes activing a compressor or with activating the 

Regarding claim 19, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Zugibe as modified discloses wherein the computer-readable program instructions executable by the processing unit (200) are further for operating a heat exchanger (refer to the connection as can be seen from Fig. 7A, wherein said processing unit operates the outlet and inlet valves connected to the circuit where heat exchanger 213 is located) for the refrigerant to be condensed (refer to condenser 213) before being directed to the receiver (refer to Fig. 7A, wherein the refrigerant is condensed before being delivered to the evaporator).

Regarding claim 20, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Zugibe as modified discloses wherein the computer-readable program instructions executable by the processing unit (20) are further for activating (and capable of activating by controlling the compressor RPM as can be seen from Fig. 7A, and par. 153, lines 1-13) another motive force source (in the instant case, the compressor 214 from the main refrigeration circuit) to return refrigerant from the transfer system to the main refrigeration circuit.
For clarity, the recitation “for activating another motive force source to return refrigerant from the transfer system to the main refrigeration circuit” has been considered a recitation of intended use. It has been held that the recitation with respect .

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zugibe (US 2012/0041608), Hirota (US 6,997,000), Schrader (US 2014/0157821), Barrows (US 5,802,860), and further in view of Noor (US 10,837,685).
Regarding claim 18, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Zugibe as modified discloses transferring the refrigerant from the main refrigeration circuit, but fails to explicitly disclose wherein it occurs automatically after detecting a condition relating to a refrigerant leak.
However, Noor further teaches an HVAC refrigerant charging system, comprising transferring a refrigerant from a main refrigeration circuit (including compressor 40, evaporator 66 and condenser 62) which occurs automatically after detecting a condition relating to a refrigerant leak (refer to col. 10, lines 31-39, wherein when a leak condition is detected, a control board may continue to supplement the refrigerant loop 100 with refrigerant from the refrigerant tank 102 until the HVAC unit 12 is serviced).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Zugibe such that transferring the refrigerant from the main refrigeration circuit occurs automatically after detecting a condition relating to a refrigerant leak in view of the teachings by Noor, in order to protect the main refrigeration circuit.

Regarding claim 21, Zugibe as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Zugibe as modified discloses a controller unit for operating the integrated transfer system to transfer the refrigerant into the integrated transfer system, but fails to explicitly disclose including at least one sensor for detecting a condition relating to a refrigerant leak and operating the integrated transfer system to transfer the refrigerant into the integrated transfer system upon the detection of the condition relating to the refrigerant leak.
However, Noor further teaches an HVAC refrigerant charging system, comprising at least one sensor (temperature and pressure sensors as used in step 142, Fig. 8, also refer to col. 9, lines 4-12) for detecting a condition relating to a refrigerant leak (to detect if the refrigerant loop is undercharged/overcharged) and operating an integrated transfer system to transfer refrigerant into the integrated transfer system upon the detection of the condition relating to the refrigerant leak (as provided by steps 150, 152 and 154, Fig. 8).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Zugibe by providing at least one sensor for detecting a condition relating to a refrigerant leak and operating the integrated transfer system to transfer the refrigerant into the integrated transfer system upon the detection of the condition relating to the refrigerant leak in view of the teachings by Noor, in order to protect the main refrigeration circuit.

Response to Arguments
Applicant’s arguments, see pp.6-8, filed on 10/27/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763